DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claim 1-19 are rejected 
		Claim 20 is withdrawn. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a kit, classified in C02F 3/06. 
II. Claim 20, drawn to a method of using the kit, classified in Y02W 10/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used by a materially different process/method that does not require processing water through one or more aerators of the method/process can be used by a materially different apparatus that does not require a suspended aerator positioned above a biomedia containment kit member and a body of water. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James Withers on 1/19 a provisional election was made with traverse to prosecute the invention of Group, claims 1-19.  Affirmation of this election must be 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: the specification refers to reference #19 as aeration pipe (see pg. 6), biomedia outlet (see pg. 12), numerous piping 19 (see pg. 10), pipe whereby water and biomedia is introduced (see pg. 6), the reference number should refer to only one part and should also be consistent with the drawings (Fig. 8 shows aeration pipe 19). Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the above-described biomedia containment kit members” in lines 1-2, consider rephrasing to – the biomedia containment kit members – for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
Claim 1 recites “said containment material…(b) being sized so as to…(ii) provide restricted movement of biomedia within a biomedia boundary space at least partially bound by said inner containment surface” in lines 6-9. It is not clear if the claim is requiring biomedia within a boundary space or if the size is capable of restricting movement of biomedia? In interest of advancing prosecution, it is interpreted that biomedia is not required by the claims and any size is capable of restricting movement of any media. 
Claim 5 recites “said containment material (a) is positioned so as to have a tubular configuration with said inner containment surface forming an inner surface of the tubular configuration, and said outer containment surface forming an outer surface of the tubular configuration” in lines 1-4. It is not clear if the claim is directed to a process of forming a tubular configuration (product-by-process limitation) or if the shape of the containment material is a tubular 
Claim 6 recites “one aerator positionable…so as to restrict movement of biomedia between the at least one aerator and said inner containment surface” in lines 2-3. It is not clear if the claim is requiring biomedia between the aerator and inner containment surface or if the aerator is capable of restricting movement of biomedia?  In interest of advancing prosecution, it is interpreted that any aerator is capable of restricting movement of any media.
Claim 9 recites “said pipe comprises a biomedia outlet separate from a water outlet of said biomedia containment kit member” in lines 1-2. It is not clear if the claim is requiring two outlets: the biomedia outlet and the water outlet? The claim is further indefinite because it is not clear how the biomedia outlet is separate from a water outlet because it is unclear what the structure of water outlet is? Is the water outlet also a pipe or an opening? Is the water outlet a part of the kit? In interest of advancing prosecution, it is interpreted that a water outlet is not required and the limitation is met as long as the system has a pipe with an outlet. 
Claim 12 recites “a suspended aerator positioned above said biomedia containment kit member and the body of water” in lines 1-2. It is not clear if additional structure is required to provide a suspended aerator or just limiting the location of the suspended aerator. In interest of advancing prosecution, it is interpreted that the claim is limiting the location of the suspended aerator. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hausin (USPN 6,231,766).
	Regarding claim 1, Hausin teaches a kit (apparatus) (see Fig. 1) for retrofitting, upgrading, or providing an aeration system suitable (this limitation is an intended use) for use at a wastewater treatment facility (this limitation is an intended use), said kit comprising: 
	a biomedia containment kit member (enclosure) (see Fig. 2), the biomedia containment kit member (a) comprising (i) an inner containment surface (see Figs. 2 and 8-9), (ii) an outer containment surface (see Figs. 2 and 8-9), and (iii) a containment material separating said inner containment surface from said outer containment surface (see Figs. 2 and 8-9), said containment material comprising at least one sheet of material comprising a cellulosic material, a metal, a polymer (sheet of plastic) (see C4/L50-55), or any combination thereof, and (b) being sized so as to (i) be positionable within a body of water (any size can be positioned in a body of water) (enclosure is in water) (see Fig. 1), and (ii) provide restricted movement of biomedia (any size can provide restriction of movement of any media) (see Fig. 2) (see §112 indefiniteness) within a biomedia boundary space (internal space) (see Fig. 2) at least partially bound by said inner containment surface (see Fig. 2).  
	Regarding claim 2, Hausin teaches the kit of claim 1, wherein at least a portion (see Fig. 5) or all of said containment material comprises an aperture-containing material (grate 56) (see Fig. 5) that allows water to flow therethrough.
	Regarding claim 3, Hausin teaches the kit of claim 2, wherein said containment material comprises a netting or mesh material (the grate is mesh) (see Fig. 5).  

	
	Regarding claim 6, Hausin teaches the kit of claim 1, wherein said biomedia containment kit member is sized to surround at least one aerator (pipe 308 is inside of apparatus therefore surrounded by the apparatus) (see Fig. 1) positionable within the body of water (the pipe can be positioned in water) (see Fig. 1) so as to restrict movement of biomedia between the at least one aerator and said inner containment surface (see §112 indefiniteness).  
	Regarding claim 7, Hausin teaches the kit of claim 1, wherein said biomedia containment kit member has a water inlet (any opening in the grate 46 or 56 is an inlet) (see Fig. 2) and a water outlet (any opening in the grate 46 or 56 is an outlet) (see Fig. 2), and (i) the water inlet and the water outlet have substantially equal cross-sectional areas (see Fig. 2), or (ii) the water inlet is larger in cross-sectional area than the water outlet.  
	Regarding claim 8, Hausin teaches the kit of claim 1, wherein the body of water comprises a pond (pond) (see C2/L58-65) or reservoir or water within a water tank positioned on land.  
	Regarding claim 9, Hausin teaches the kit of claim 1, wherein said containment material comprises a pipe (pipe 308) (see C9/L54-64) and said pipe comprises a biomedia outlet separate 
	Regarding claim 10, Hausin teaches the kit of claim 1, wherein said kit further comprises: one or more aerators (pipe 308 discharges air) (see C9/L55-60) (see Fig. 1)
	Regarding claim 11, Hausin teaches the kit of claim 10, wherein at least one of said one or more aerators comprises a floating aerator (the aerator is floating) (see Fig. 1). 
	Regarding claim 13, Hausin teaches the kit of claim 10, wherein at least one of said one or more aerators comprises a submerged aerator (the aerator can be submerged) (see Fig. 1) positioned within the body of water (the pipe is in water) (see Fig. 1).    
	Regarding claim 14, Hausin teaches the kit of claim 10, wherein at least one of said one or more aerators comprises a contained aerator substantially surrounded by said inner containment surface of said biomedia containment kit member (pipe 308 is inside of apparatus therefore substantially surrounded by the apparatus) (see Fig. 1)   
	Regarding claim 15, Hausin teaches the kit of claim 1, wherein said kit further comprises: one or more floats, said one or more floats (flotation assembly 66 is buoyant) (see Fig. 2) (see C5/L20-28) being sized so as to be able to maintain said biomedia containment kit member at an upper surface of the body of water (see Fig. 1).  
	Regarding claim 16, Hausin teaches the kit of claim 1, said kit further comprises: one or more pumps (pump 92) (see C6/L2-8) (see Fig. 7) (the system in Fig. 7 is a part of the apparatus in Fig. 1 but not shown) (see C5/L27-32), one or more water flowlines (line 101) (see C6/L15-20), and optionally, one or more water tanks, each water tank being independently sized to house a quantity of water, said one or more pumps and said one or more water flowlines being configured and operatively adapted to move water from a water source to at least one of: (i) a water inlet of said biomedia containment kit member, (ii) an aerator proximate to or within said biomedia containment kit member, (iii) a treated water discharge outlet, and (iv) one or more water tanks (tank 90) (see C6/L2-6) (see Fig. 7) (see §112 indefiniteness); wherein the water source (the water source does 
	Regarding claim 19, Hausin teaches the kit of claim 1, wherein said kit further comprises: one or more support structure (runner 14 is a support structure) (see C3/L15-25) (see Fig. 1) components, said one or more support structure components being operatively adapted and sized to connect to and position said biomedia containment kit member relative to (i) the body of water (see Fig. 1), (ii) an outer water periphery of the body of water, (iii) an aerator, (v) a water tank, or (iv) any combination thereof, wherein said one or more support structure components connect to (a) an aerator (pipe 308) (see Fig. 1), or (b) a land structure positioned proximate or beyond the outer water periphery of the body of water.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USPN 3,126,333) in view of Hausin (USPN 6,231,766).

Regarding claim 1, Williams teaches a kit for retrofitting, upgrading, or providing an aeration system suitable for use at a wastewater treatment facility, said kit comprising: 5a biomedia containment kit member, the biomedia containment kit member (a) comprising (i) an inner containment surface (see Fig. 4), (ii) an outer containment surface (see Fig. 4), and (iii) a containment material separating said inner containment surface from said outer containment surface, said containment material comprising concrete (see C2/L40-47), and (b) being sized so as to (i) be 10positionable within a body of water (any size can be positioned in a body of water) (tank 8  is in water) (see Fig. 1), and (ii) provide restricted movement of biomedia (any size can provide restriction of movement of any media) (see Fig. 1) (see §112 indefiniteness) within a biomedia boundary space (internal space) (see Fig. 1) at least partially bound by said inner containment surface (see Fig. 1).
	Williams does not teach said containment material comprising at least one sheet of material comprising a cellulosic material, a metal, a polymer, or any combination thereof. 
	In a related of endeavor, Hausin teaches a wastewater treatment process (see Entire Abstract) comprising a stainless steel material (see C5/L5-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the concrete material of Williams with the stainless steel material of Hausin because it is the simple substitution of one known concrete material means with another known stainless steel material obviously resulting in a suitable material for a wastewater treatment system with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 4, Williams and Hausin teach the kit of claim 1, wherein at least a portion of or all of said containment material comprises a continuous material (a portion of tank 5 is continuous material) (Williams, see Fig. 4) that does not allow water to flow therethrough.  
	Regarding claim 5, Williams and Hausin teach the kit of claim 4, wherein said containment material (a) is positioned so as to have a tubular configuration with said inner containment surface .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hausin (USPN 6,231,766) in view of Hunter (US 4,582,609).	
	Regarding claim 12, Hausin teaches the kit of claim 10.
	Hausin does not teach wherein at least one of said one or more aerators comprises a suspended aerator positioned above said biomedia containment kit member and the body of water.   
	In a related field of endeavor, Hunter teaches a filtration device (see Entire Abstract) comprising a suspended aerator (conduit 13) (see Fig. 2) positioned above (see Fig. 2) a collar (collar 17) (see Fig. 2) of filtration device (filtration device 10) (see Fig. 2) and a body of water (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the kit of Hausin by incorporating the filtration device (comprising suspended aerator) in the body of water as disclosed by Hunter because said filtration device is particularly advantageous when applied to removing suspended solids (Hunter, see C3/L19-27) which is desirable in Hausin for treating water (Hausin, see C1/L65-67).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hausin (USPN 6,231,766) in view of Volker (USPN 7,101,483) and by evidence of Houck (USPN 6,440,304).
	Regarding claim 17, Hausin teaches the kit of claim 1.
	Hausin does not teach that the kit comprises two or more of the above-described biomedia containment kit members.  
	In a related field of endeavor, Volker teaches an apparatus for treating a body of water (see Entire Abstract) comprising two or more biomedia containment kit members (bioreactors 304 and 306) (see Fig. 6).
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hausin (USPN 6,231,766) in view of Nakao (USPN 6,383,373).
 	Regarding claim 18, Hausin teaches the kit of claim 1, wherein said kit further comprises: biomedia (bio-suspension elements 107) (see C9/L48-53) (see Fig. 1).
	While Hausin discloses that the bio-suspension elements can be in the shape of sphere, cube, disc, etc.; Hausin does not explicitly teach that said biomedia (a) comprising a plurality of biomedia tubular structures with each biomedia tubular structure comprising a plastic straw portion, and (b) having (i) an overall length of up to or less than about 6 mm, and (ii) an overall width or diameter of up to or less than about 6 mm.  
	In a related field of endeavor, Nakao teaches a biological filtration apparatus (see Entire Abstract) comprising a plurality (see Fig. 4) of biomedia tubular structures (tubular carrier particle) (see C2/L40-56) with each biomedia tubular structure comprising a plastic straw portion, and (b) having (i) an overall length of up to or less than about 6 mm (length is 4mm) (see C2/L65-C3/L7), and (ii) an overall width or diameter of up to or less than about 6 mm (outside diameter is 4 mm) (see C2/L65-C3/L7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the biomedia (bio-suspension element) of Hausin with the biomedia (tubular/hollow carrier particle) of Nakao because it is the simple substitution of one known biomedia means with another known biomedia means obviously resulting in a suitable means for microorganisms to attach (Nakao, see C11/L13-18; Hausin, see C10/L37-46) with an expectation of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pehrson (US 2011/0240535) teaches a wastewater treatment system. Jiang (CN 202011776) teaches an aerobic bio-film wastewater treatment device. Hosoda (JP H07171590) teaches a biological treatment apparatus for purifying contaminated area. Miyata (US 20140076788) teaches a sewage treatment system. Stuth (US 5609754) teaches a sewage treatment system. Kieselbach (US 7316776) teaches an aquarium with bioreactor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778